Case 2:18-cv-11366-TGB-APP ECF No. 36, PageID.1647 Filed 11/17/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


JENNESE MASSENGALE,                              2:18-cv-11366-TGB

                  Plaintiff,                  ORDER GRANTING
                                          DEFENDANT’S MOTION TO
      v.                                    CERTIFY THE COURT’S
                                            SUMMARY JUDGMENT
STATE FARM MUTUAL
                                          ORDERS FOR IMMEDIATE
AUTOMOBILE INSURANCE
                                            APPEAL AND TO STAY
COMPANY,
                                           PROCEEDINGS PENDING
                  Defendant.                      APPEAL


      This action involves an important unresolved question of Michigan
law. In its September 24, 2019 order, this Court denied Defendant’s

Motion for Summary Judgment after finding no privity for the purposes

of res judicata or collateral estoppel between Plaintiff Jennese

Massengale, as the injured-insured person, and Spine Rehab, her

medical provider as to some of her injuries relating to a car accident. ECF

No. 25. Because there was no privity, the Court held that Plaintiff did not
have a full and fair opportunity to litigate against Defendant State Farm

to recover for other medical costs she incurred even though Spine Rehab

had initiated on Plaintiff’s behalf a state court claim in which the jury
determined that she did not sustain an “accidental bodily injury” under

Michigan law. Now Defendant moves this Court to grant a certificate of

appealability authorizing it to file an application for an immediate

                                     1
Case 2:18-cv-11366-TGB-APP ECF No. 36, PageID.1648 Filed 11/17/20 Page 2 of 4




interlocutory appeal of that ruling. Specifically, Defendant requests that

this Court certify for appeal the question of “whether an injured party

and her medical provider that receives a partial assignment of PIP

benefits are in privity?” ECF No. 33, PageID.1587.

      28 U.S.C. § 1292(b) provides that a district court “shall” certify an

order for immediate interlocutory appeal when the order “involves a

controlling question of law as to which there is substantial ground for

difference of opinion,” and where permitting appeal would “materially

advance the ultimate termination of the litigation.” To obtain permission

to appeal pursuant to § 1292(b), the Sixth Circuit has held that the

petitioner must show that “(1) the question involved is one of law; (2) the
question is controlling; (3) there is substantial ground for difference of

opinion respecting the correctness of the district court’s decision; and (4)

an immediate appeal would materially advance the ultimate termination

of the ligation.” Vitols v. Citizens Banking Co., 984 F.2d 168, 170 (6th Cir

1993).

      Here, Defendant argues that it has met its burden. As to the first

requirement, Defendant advances the notion that it is a pure question of

law as to “whether the partial assignment of no-fault PIP benefits under

Michigan law from an insured to a healthcare provider creates privity for

purposes of res judicata and collateral estoppel.” ECF No. 33,

PageID.1591. Second, if the Sixth Circuit were to hold that either or both

                                     2
Case 2:18-cv-11366-TGB-APP ECF No. 36, PageID.1649 Filed 11/17/20 Page 3 of 4




of res judicata and collateral estoppel would bar Plaintiff’s claims, then

Defendant contends that this question is controlling under § 1292(b). Id.

at PageID.1594. Third, a “substantial ground for difference of opinion

respecting the correctness of the district court’s decision” is raised here
because Defendant provided notice and sent a subpoena for Plaintiff to

appear in the state court suit and thus Plaintiff was afforded the “ability

to fully and fairly litigate her interests.” Id. at PageID.1596. Finally,
Defendant argues that a decision by the Sixth Circuit answering the legal

issues would be dispositive and a more efficient process such that an

immediate appeal would “materially advance the ultimate termination of

the litigation.” Id. at PageID.1598 (citing Vitols, 984. F.2d 170).

      The Court agrees. Because Michigan law has not addressed the

specific question raised here, a question of law exists. Moreover, this

question is “controlling” because it could “materially affect the outcome

of litigation” as it directly affects Defendant’s potential liability and

Plaintiff’s ability to recover for the remainder of her medical expenses.

While the Court is persuaded that there is no privity for the purposes of
res judicata and collateral estoppel between a medical provider and an

injured-insured party who has assigned some of her rights to the former,

it is arguable that under joinder rules, Plaintiff did have the ability to

fully and fairly litigate her interest in Spine Rehab’s state court suit.

Finally, if the Sixth Circuit does find that there is privity under such


                                     3
Case 2:18-cv-11366-TGB-APP ECF No. 36, PageID.1650 Filed 11/17/20 Page 4 of 4




circumstances, Plaintiff’s suit might be subject to dismissal. Thus, all

requirements under § 1292(b) are satisfied. Defendant raises an issue

warranting review and the Court therefore certifies this order for

immediate interlocutory appeal.

                                CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Certify Summary

Judgment Orders for Immediate Appeal is GRANTED. ECF No. 33.

      IT IS FURTHER ORDERED that all proceedings in this case are

STAYED until the resolution of Defendant’s interlocutory appeal to the

Sixth Circuit Court of Appeals. ECF No. 33.

      Nothing in this decision shall be considered a dismissal or

disposition of this matter.

SO ORDERED.


 Dated: November 17, 2020 s/Terrence G. Berg           .
                          TERRENCE G. BERG
                          UNITED STATES DISTRICT JUDGE




                                     4
